Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 12/03/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,923,798 A1 to Bahadur et al. (hereinafter “Bahadur”) in view of US 2016/0080502 A1 to Yadav et al. (hereinafter “Yadav”)


Regarding Claim 1, Bahadur teaches A computer-implemented method comprising: 
receiving bandwidth metrics from a plurality of routers on respective link routes in a network; compiling a link database including the bandwidth metrics of each respective link route in the network; (Column 19 lines 17-26, disclose Routers 212 may advertise available bandwidth of adjacent links using an IGP-TE route advertisement, e.g., using ISIS-TE or OSPF-TE. Router 212A may store the available bandwidth as advertised by its peers in a traffic engineering database (TED), and may use the available bandwidth information when computing the sub-paths 218. In addition to available bandwidth, the TED may store costs of each sub-path, such as latency, metric, number of hops, link color, and Shared Risk Link Group (SRLG), or other characteristics that may be used as traffic-engineering constraints)
selecting a first designated link path from the link database between a first router and a second router,  (Column 4 lines 51-59, discloses the load balancing multi-path LSP is a single LSP formed so as to contain multiple sub-paths from an ingress router to an egress router across which traffic is load balanced. A multi-path LSP is configured at the ingress label-switched router (LSR) with various constraints typically associated with TE LSPs, such as destination LSR(s), bandwidth (on a per-class basis, if desired), link colors, Shared Risk Link Groups, etc.)
providing a first multiprotocol label switching label based on the first designated link path to the first router of the plurality of routers in the network; and restricting network traffic of the first router to the first designated link path provided in the first multiprotocol label switching label. (Column 10 lines 14-28, discloses label allocation module 70  of router 40 allocates MPLS labels used for establishing the LSPs. Label allocation module 70 may then update FIB 52 of forwarding component 46 with the labels to be applied when forwarding packets on LSPs. Column 10 lines 55-57, discloses when router 40 receives packets of a new packet flow, load balancing module 62A of forwarding component 46 identifies one of output links 57 through which to forward packets of the new packet flow, and also identifies an MPLS label to apply to the packets of the packet flow. After load balancing module 62A has selected one of output links 57 and an MPLS label for a packet flow, forwarding component 46 forwards all packets of the packet flow along the selected one of output links 57 using the selected MPLS label. Load balancing module 62A may refer to link monitoring module 68 to determine whether network traffic is appropriately allocated across output links 57 before assigning a new packet flow to the one of output links 57.)

Bahadur does not explicitly teach selecting a first designated link path from the link database between a first router and a second router based on an application routing policy; the application routing policy being based on a routing metric;
However, in a similar field of endeavor, Yadav discloses in [0003], determining a network requirement for at least one application, dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link. [0016], further discloses a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application. [0171]-[0172], further discloses branches routing data, data packets, and other information to and from a data center 128 through MPLS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bahadur to include the above limitations as suggested by Yadav, to provide a flexible approach to define, control, and operate a network without worry about the underlying virtual private network (VPN) protocols and configuration, routing protocols, link types, link availability and quality of service (QoS) as indicated in [0002] of Yadav).


Regarding Claim 2, Bahadur/Yadav teachesThe computer-implemented method of claim 1, wherein Bahadur further teaches the bandwidth metrics received from the plurality of routers include at least one of latency, loss, jitter, and maximum transmission unit. (Column 19 lines 17-26, disclose Routers 212 may advertise available bandwidth of adjacent links using an IGP-TE route advertisement, e.g., using ISIS-TE or OSPF-TE. Router 212A may store the available bandwidth as advertised by its peers in a traffic engineering database (TED), and may use the available bandwidth information when computing the sub-paths 218. In addition to available bandwidth, the TED may store costs of each sub-path, such as latency, metric, number of hops, link color, and Shared Risk Link Group (SRLG), or other characteristics that may be used as traffic-engineering constraints)

Regarding Claim 4, Bahadur/Yadav teaches The computer-implemented method of claim 1, wherein Bahadur further teaches each respective link route is between a set of routers of the network, the set of routers including an edge router and a border router. (Column 4 lines 51-59, discloses LSPs between ingress and egress routers (i.e. edge and border router))


Regarding Claim 5, Bahadur/Yadav teaches The computer-implemented method of claim 1, wherein Yadav further teaches the routing metric includes latency of the respective link routes in the network. ([0016], further discloses a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Bahadur/Yadav teaches The computer-implemented method of claim 1, further comprising Bahadur further teaches providing the first multiprotocol label switching label to the plurality of routers in the network to facilitate the restricting of the network traffic of the first router to the first designated link path. (Column 10 lines 17-21, discloses RSVP-TE 48A generates and sends Path messages for establishing load balancing LSPs (including sub-paths) as described above with reference to FIG. 1. Upon router 40 receiving a Path message from a neighboring router, label allocation module 70 allocates MPLS labels used for establishing the LSPs. Router 40 distributes the labels and reserves bandwidth on links using RSVP-TE 48A to generate Resv messages as described above)

Regarding Claim 7, Bahadur/Yadav teachesThe computer-implemented method of claim 1, wherein the selecting of the first designated link path from the link database between the first router and the second router is performed by an edge router of the network. (Column 2 lines 49-67 and Column 3 lines 1-16, discloses an ingress device establishing an overall multi-path label switched path (LSP) from the ingress device to an egress device. Column 7 lines 43-47 and Figure 1, further discloses. In some embodiments, router 12A may compute and select all of the sub-paths to be taken at each of downstream routers 12 within network 14 along the paths to router 12B, rather than each of routers 12C-12F performing the computations and selections on an individual basis)

Regarding Claim 8, Bahadur teaches A system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: (Figure 2 and Column 12 lines 25-33,  illustrates a router comprising a control unit 42 including processor and memory)
receive bandwidth metrics from a plurality of routers on respective link routes in a network; compile a link database including the bandwidth metrics of each respective link route in the network; (Column 19 lines 17-26, disclose Routers 212 may advertise available bandwidth of adjacent links using an IGP-TE route advertisement, e.g., using ISIS-TE or OSPF-TE. Router 212A may store the available bandwidth as advertised by its peers in a traffic engineering database (TED), and may use the available bandwidth information when computing the sub-paths 218. In addition to available bandwidth, the TED may store costs of each sub-path, such as latency, metric, number of hops, link color, and Shared Risk Link Group (SRLG), or other characteristics that may be used as traffic-engineering constraints)
select a first designated link path from the link database between a first router and a second router (Column 4 lines 51-59, discloses the load balancing multi-path LSP is a single LSP formed so as to contain multiple sub-paths from an ingress router to an egress router across which traffic is load balanced. A multi-path LSP is configured at the ingress label-switched router (LSR) with various constraints typically associated with TE LSPs, such as destination LSR(s), bandwidth (on a per-class basis, if desired), link colors, Shared Risk Link Groups, etc.)
provide a first multiprotocol label switching label based on the first designated link path to the first router of the plurality of routers in the network; and restrict network traffic of the first router to the first designated link path provided in the first multiprotocol label switching label. (Column 10 lines 14-28, discloses label allocation module 70  of router 40 allocates MPLS labels used for establishing the LSPs. Label allocation module 70 may then update FIB 52 of forwarding component 46 with the labels to be applied when forwarding packets on LSPs. Column 10 lines 55-57, discloses when router 40 receives packets of a new packet flow, load balancing module 62A of forwarding component 46 identifies one of output links 57 through which to forward packets of the new packet flow, and also identifies an MPLS label to apply to the packets of the packet flow. After load balancing module 62A has selected one of output links 57 and an MPLS label for a packet flow, forwarding component 46 forwards all packets of the packet flow along the selected one of output links 57 using the selected MPLS label. Load balancing module 62A may refer to link monitoring module 68 to determine whether network traffic is appropriately allocated across output links 57 before assigning a new packet flow to the one of output links 57.)

Bahadur does not explicitly teach selecting a first designated link path from the link database between a first router and a second router based on an application routing policy; the application routing policy being based on a routing metric;
However, in a similar field of endeavor, Yadav discloses in [0003], determining a network requirement for at least one application, dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link. [0016], further discloses a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application. [0171]-[0172], further discloses branches routing data, data packets, and other information to and from a data center 128 through MPLS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bahadur to include the above limitations as suggested by Yadav, to provide a flexible approach to define, control, and operate a network without worry about the underlying virtual private network (VPN) protocols and configuration, routing protocols, link types, link availability and quality of service (QoS) as indicated in [0002] of Yadav).

Claims 9, 11-14 are rejected for having the same limitations as claims 2, 4-7, respectively, except the claims are in system format.

Regarding Claim 15, Bahadur teaches A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to: (Figure 2 and Column 12 lines 25-33,  illustrates a router comprising a control unit 42 including processor and memory)
receive bandwidth metrics from a plurality of routers on respective link routes in a network; compile a link database including the bandwidth metrics of each respective link route in the network; (Column 19 lines 17-26, disclose Routers 212 may advertise available bandwidth of adjacent links using an IGP-TE route advertisement, e.g., using ISIS-TE or OSPF-TE. Router 212A may store the available bandwidth as advertised by its peers in a traffic engineering database (TED), and may use the available bandwidth information when computing the sub-paths 218. In addition to available bandwidth, the TED may store costs of each sub-path, such as latency, metric, number of hops, link color, and Shared Risk Link Group (SRLG), or other characteristics that may be used as traffic-engineering constraints)
select a first designated link path from the link database between a first router and a second router (Column 4 lines 51-59, discloses the load balancing multi-path LSP is a single LSP formed so as to contain multiple sub-paths from an ingress router to an egress router across which traffic is load balanced. A multi-path LSP is configured at the ingress label-switched router (LSR) with various constraints typically associated with TE LSPs, such as destination LSR(s), bandwidth (on a per-class basis, if desired), link colors, Shared Risk Link Groups, etc.)
 provide a first multiprotocol label switching label based on the first designated link path to the first router of the plurality of routers in the network; and restrict network traffic of the first router to the first designated link path provided in the first multiprotocol label switching label. (Column 10 lines 14-28, discloses label allocation module 70  of router 40 allocates MPLS labels used for establishing the LSPs. Label allocation module 70 may then update FIB 52 of forwarding component 46 with the labels to be applied when forwarding packets on LSPs. Column 10 lines 55-57, discloses when router 40 receives packets of a new packet flow, load balancing module 62A of forwarding component 46 identifies one of output links 57 through which to forward packets of the new packet flow, and also identifies an MPLS label to apply to the packets of the packet flow. After load balancing module 62A has selected one of output links 57 and an MPLS label for a packet flow, forwarding component 46 forwards all packets of the packet flow along the selected one of output links 57 using the selected MPLS label. Load balancing module 62A may refer to link monitoring module 68 to determine whether network traffic is appropriately allocated across output links 57 before assigning a new packet flow to the one of output links 57.)

Bahadur does not explicitly teach selecting a first designated link path from the link database between a first router and a second router based on an application routing policy; the application routing policy being based on a routing metric;
However, in a similar field of endeavor, Yadav discloses in [0003], determining a network requirement for at least one application, dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link. [0016], further discloses a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application. [0171]-[0172], further discloses branches routing data, data packets, and other information to and from a data center 128 through MPLS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bahadur to include the above limitations as suggested by Yadav, to provide a flexible approach to define, control, and operate a network without worry about the underlying virtual private network (VPN) protocols and configuration, routing protocols, link types, link availability and quality of service (QoS) as indicated in [0002] of Yadav).

Claims 16, 18-20 are rejected for having the same limitations as claims 2, 5-7, respectively, except the claims are in computer readable storage medium format.


Claim(s) 1, 2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur/Yadav in view of US Patent 7,664,877 B1 to Sheth (hereinafter “Sheth”)

Regarding Claim 3, Bahadur/Yadav teaches The computer-implemented method of claim 1, wherein Bahadur/Yadav disclose MPLS networking and Yadav further discloses transmission of data in an MPLS network and operating the network with underlying VPN protocols (see [0002]), but Bahadur/Yadav does not explicitly teach  the first multiprotocol label switching label includes a link label and a virtual private network label for segmentation.
However, in a similar field of endeavor, Sheth discloses in Column 7 lines 8-19, establishment of LSPs, where an ingress router, also sometimes referred to as a head end router, adds a label (i.e. link label) used for routing to the received packet. In the case where a received packet is an IP packet, the ingress router encapsulates the IP packet with the label which is being added to form an MPLS packet. In the case where an LSP forms part of another LSP or a virtual private network (VPN), MPLS labels can be stacked. Adding an MPLS routing label to a packet is sometimes referred to as a push operation. After labeling of a packet is complete, the ingress LSR forwards the encapsulated packet, with its routing label or labels, according to the forwarding table 340 maintained by the ingress router. Column 12 lines 4-10, further discloses LDP LSP tunneling techniques may be used to implement virtual private networks. In such an embodiment an additional label may be used to implement the VPN. In such an embodiment, the additional VPN label would be used as the innermost label with label stacking being enabled on the LDP routers as well as the routers which support both LDP and RSVP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bahadur/Yadav to include the above limitations as suggested by Sheth, to allow for selective or simultaneous implementation of LDP and RSVP on the same router as indicated in Column 2 lines 15-20 of Sheth.
Claim 10 is rejected for having the same limitations as claim 3 above, except the claim is in system format.
Claim 17 is rejected for having the same limitations as claim 3 above, except the claim is in computer readable medium format.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477